Citation Nr: 1217820	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-15 848	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for leukemia, to include any residuals, claimed as a result of exposure to ionizing radiation and hazardous chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claim.  The RO in Phoenix, Arizona, currently has jurisdiction of the claim.  

The Veteran presented testimony at personal hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge in March 2009 and March 2012, respectively.  Transcripts of both hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.  

The Veteran seeks entitlement to service connection for a rare type of leukemia, which he contends is the result of being exposed to hazardous chemicals and ionizing radiation while he was stationed at Royal Air Force (RAF) St. Mawgan in the United Kingdom.  The Veteran asserts that RAF St. Mawgan was a small detachment to a Navy detachment on the Royal Air Force Base and that he was responsible for guarding the nuclear depth charges there without the benefit of a radiation badge.  He reports that sometimes the weapons were dropped and that something may have leaked out.  The Veteran asserts that he was told he had a high white blood cell count when he underwent a blood test for HIV at St. Mawgan.  See e.g., April 2010 psychology consult; March 2012 hearing transcript.  

The Veteran's service personnel records corroborate that he was stationed at St. Mawgan as a guard between November 1990 and August 1992.  Review of his service treatment records reveal that he was tested for HIV while stationed in the United Kingdom in April 1991 and March 1992.  He also received treatment at the Branch Medical Clinic at St. Mawgan between November 1990 and July 1992.  

The RO attempted to obtain the Veteran's clinical records, to include laboratory blood work, from the National Personnel Records Center (NPRC), but was unsuccessful.  The RO also attempted to obtain the Veteran's outpatient treatment records from RAF Lakenheath, where the Veteran has reported that his service treatment records were sent.  The Board acknowledges these efforts but finds that on remand, a specific request for laboratory blood work conducted in April 1991 and March 1992 should be made to both facilities.  The RO/AMC should also request the Veteran's complete service treatment records (to include the laboratory blood work), dated between November 1990 and July 1992, from the Branch Medical Clinic at St. Mawgan.  

The RO/AMC should also make additional efforts to verify whether the Veteran was exposed to radiation while he was stationed at RAF St. Mawgan and, if so, to obtain a dose estimate.  This is especially important given that a buddy statement from an individual who was stationed with the Veteran at RAF St. Mawgan during the same time frame indicates that individuals in the Navy had radiation badges.  See December 2008 email correspondence from L.C.  While the Board acknowledges that the facts of this case differ from those outlined in the Manual, the efforts on remand should comply with M21-1MR, Part IV.ii.1.B.5.e.  

Review of the claims folder reveals that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).  Recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the NPRC, RAF Lakenheath, and/or any other indicated agency and make a specific request for laboratory blood work conducted in April 1991 and March 1992 in conjunction with HIV testing.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  Obtain the Veteran's complete service treatment records, to include clinical records dated between November 1990 and July 1992 and laboratory blood work conducted in April 1991 and March 1992 in conjunction with HIV testing, from the Branch Medical Clinic at St. Mawgan.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Undertake efforts, as outlined in M21-1MR, Part IV.ii.1.B.5.e., to verify the Veteran's exposure to radiation while stationed at RAF St. Mawgan between November 1990 and August 1992.  Obtain a dose estimate of such exposure.  The RO/AMC is notified that a December 2008 lay statement indicates that individuals in the Navy stationed at RAF St. Mawgan were issued radiation badges.  

4.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

5.  When the foregoing development has been completed, obtain the Veteran's treatment records from the Phoenix VAMC, dated since June 2011.  

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

